DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-4, 12-13, and 17-22 are rejected under 35 U.S.C. 103 as being over unpatentable over Mannanal (US Patent Application Publication 20180214181A1), in further view of Bechtel (US Patent Application Publication 20190231394A1).	
	Regarding claim 1, Mannanal discloses an external fixation strut for use with an external fixation system, the external fixation strut comprising: a main body (Mannanal Fig. 5a, quick-release mechanism 230, strut identifier 240, and tube 260) including an interior cavity (Mannanal par. 0042 discloses tube 160 may be a generally hollow tube, so it is assumed that tube 260 would similarly be hollow, therefore having an interior cavity), the main body including a central longitudinal axis (see annotated Mannanal Fig. 5A below); a threaded rod (Mannanal paragraph 0045, lines 13-14) at least partially positioned within the interior cavity of the main body (Mannanal paragraph 0045, lines 18-20); an actuator (Mannanal Fig. 5A, actuation mechanism 220) operatively coupled to the threaded rod (see Mannanal Fig. 4, see how actuation mechanism is coupled to threaded rod) so that, in use, rotation of the actuator causes the threaded rod to rotate (Mannanal paragraph 0014 discloses the actuation mechanism is rotatably fixed to rod); a first fixed arm immovably coupled to the main body (Mannanal Fig. 5A, strut attachment member 310); and a second movable arm (Mannanal Fig. 5A, strut attachment member 370); wherein each of the first fixed arm and the second movable arm include a ring having an opening (Mannanal Fig. 7 shows coupling portion 330 of attachment member 310 having longitudinal bore 332; similarly,  Mannanal Fig. 6A shows coupling portion 390 of attachment member 370 having an opening), and an arm extending laterally from the ring (Mannanal Fig. 7 shows intermediate portion 320 extending from ring of attachment member 310; similarly, Mannanal Fig. 6A shows intermediate portion 380 extending from ring of attachment member 370), the ring being positioned about the main body (see previously mentioned ring of attachment member 310 is indirectly positioned about the main body via threaded rod, which is what attaches member 310 to main body; similarly, in Mannanal Fig. 5A, see how previously  mentioned ring of attachment member 370 is positioned about the main body), the main body passing through the opening (in Mannanal Fig. 5A, see how tube 260 passes through previously mentioned ring of attachment member 370) the arm extending laterally from the ring so that the arm is perpendicular to the central longitudinal axis (in annotated Mannanal Fig. 5A below, see how previously mentioned intermediate portions extend perpendicular to longitudinal axis), the arm including a planar
surface (see annotated Mannanal Fig. 5A below). 


    PNG
    media_image1.png
    664
    511
    media_image1.png
    Greyscale

	Mannanal discloses the actuator (Mannanal Fig. 5A actuation mechanism 220) is located between the first (Mannanal Fig. 5A, strut attachment member 310) and second arms (Mannanal Fig. 5A, strut attachment member 370) and directly adjacent the first arm (see Mannanal Fig. 5A how actuation mechanism 220 is directly adjacent strut 310) and located near ring (Mannanal Fig. 4 ring 20), the first arm being at a terminal end of the main body (see Mannanal Fig. 4 how strut 310 is located at terminal end of body), but Mannanal does not disclose the second movable arm is arranged and configured to contact the first fixed arm.
	Bechtel discloses a first fixed arm (Bechtel Fig. 7 sleeve 200); a second movable arm (Bechtel Fig. 7 sleeve 200) that is movable via actuator (Bechtel Fig. 7 wing nut 220; Bechtel par. 0030 discloses wing nut 220 linear drive 215, which is considered threaded rod 250, as disclosed in Bechtel par. 0028) and is arranged and configured to move relative to the first fixed arm between a maximum length position and a minimum length position (Bechtel paragraph 0038, lines 4-10), in the minimum length position, the second movable arm is arranged and configured to contact the first fixed arm (Bechtel par. 0021 discloses some embodiments have a closed position in which sleeves 200 are directly next to one another; in Fig. 6, it can be assumed that, because threaded rod 250 spans directly adjacent to sleeve 200, it would be possible for both sleeves to contact). Bechtel shows the actuator (Bechtel Fig. 7 wing nut 220) located directly adjacent a first ring (Bechtel Fig. 7 base 310) such that the actuator is at a terminal end of the main body (see Bechtel Figs. 6 and 7, wing nut 220 is at terminal end).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to relocate the first ring and actuator of Mannanal such that the actuator is at a terminal end of the main body and the first ring adjacent the actuator in view of Bechtel, as this provides a known alternative location for an actuator to rotate threaded rod and, therefore, increase or decrease the distance between the two arms. As a result, with the actuator at a terminal end, it would make actuating the actuator (either by hand or tool) easier because of the lessened chance of interference from the ring. Additionally, this modification would allow the previously mentioned planar surfaces of Mannanal struts 310 and 370 to contact one another by simply removing movable pin 396, found in Mannanal Fig. 6B, and sliding strut 370 toward modified strut 310.
	Regarding claim 2, Mannanal, as modified, discloses that the first fixed arm is immovably coupled adjacent to a first end of the main body (in modified Mannanal, strut 310 would be positioned adjacent end component of main body) and the actuator is positioned adjacent to a second end (in modified Mannanal, actuation mechanism 220 would be positioned on terminal end of main body).
Regarding claim 3, Mannanal discloses that the threaded rod includes a first end (see annotated Mannanal Fig. 2C below; although this figure pertains to another embodiment, it is understood that threaded rod 150 is similar to threaded rod 250) and a second end (see Mannanal Fig. 2C collar 154; although this is referencing threaded rod 150, it is assumed that threaded rod 250 found in Mannanal Fig. 4 similarly has collar 154), the actuator is coupled to the first end of the threaded rod (see Fig. 2C how actuation mechanism 120 is coupled to first end of threaded rod; although this figure pertains to another embodiment, it is understood that this coupling is similar between actuation mechanism 220 and threaded rod 250) the threaded rod includes a base portion formed at the second end thereof (Mannanal Fig. 2B shows collar 154; although this pertains to another embodiment, it is understood that this collar is similar on rod 250), the base portion being positioned adjacent to a first end of the main body when the threaded rod is positioned within the interior cavity of the main body (Mannanal Fig. 4).
    PNG
    media_image2.png
    807
    510
    media_image2.png
    Greyscale

Regarding claim 4, Mannanal, as modified, discloses that the first end of the threaded rod opposite to the base portion is arranged and configured to extend beyond a second end of the main body when the base portion is adjacent to the first end of the main body (see annotated Mannanal Fig. 4 below), the actuator being arranged and configured to threadably engage the first end of the threaded rod extending beyond the second end of the main body (see annotated Mannanal Fig. 4 below)
    PNG
    media_image3.png
    455
    568
    media_image3.png
    Greyscale

Regarding claim 12, Mannanal, as modified, discloses the main body includes an end component (see annotated Mannanal Fig. 5A below), a first body component (see annotated Mannanal Fig. 5A below), and a second body component (see annotated Mannanal Fig. 5A below), the first and second body components coupled to and extending from the end component (in Mannanal Fig. 5A, first body component is directly extending from end component, therefore second body component is simultaneously coupled to end component by being coupled to first body component), the first and second body components being spaced apart such that a gap is formed on either side of the second body component adjacent to the first body component (see annotated Mannanal Fig. 5A below).

    PNG
    media_image4.png
    721
    601
    media_image4.png
    Greyscale

	Regarding claim 13, Mannanal, as modified, discloses the first fixed arm (Mannanal Fig. 5A strut 310) and the second movable arm (Mannanal Fig. 5A strut 370) include a first coupling component (see Mannanal Fig. 6A for strut 370 (coupling portion 390) and Mannanal Fig. 7 for strut 310 (coupling portion 330)), a second coupling component (see Mannanal Fig. 6A for strut 370 (movable pin 396) and Mannanal par. 0051 for strut 310 which discloses a post 222 couples coupling portion 330 to strut), a first gap positioned between the first and second coupling components (see Mannanal Fig. 6A for strut 370 (aperture 397) and Mannanal Fig. 7 for strut 310 (bore 332)); and a second gap (see Mannanal Fig. 6A for strut 370 (see how pin 396 passes through a gap to couple with coupling portion 390) and Mannanal Fig. 7 for strut 310 (bore 332)); wherein the first gap is arranged and configured to enable the first body component to pass therethrough (in Mannanal Fig. 5A, see how aperture 397 allows body to pass through coupling portion 397) and the second gap is arranged and configured to enable the second body component to pass therethrough (Mannanal par. 0051 discloses a post passes through bore 332) so that when the first fixed arm and the second movable arm are coupled to the main body, the first coupling component is arranged and configured to be positioned about an outer surface of the main body (Fig. 5A shows coupling portion 390 positioned about an outer surface of the main body) and the second coupling component is arranged and configured to be positioned within the interior cavity of the main body (Mannanal par. 0050 discloses movable pin 396 can be moved within feature 264A, which is show to be an aperture, and therefore would be positioned within the cavity of the main body).	
	Regarding claim 17, Mannanal discloses an external fixation system (Mannanal Fig. 1 fixation system 10) comprising: a first ring (Mannanal Fig. 1 ring 20); a second ring (Mannanal Fig. 1 ring 30); and a plurality of external fixation struts (Mannanal Fig. 1 struts 100a-100f), each of the plurality of external fixation struts including: a main body (Mannanal Fig. 5a, quick-release mechanism 230, strut identifier 240, and tube 260) including an interior cavity (Mannanal par. 0042 discloses tube 160 may be a generally hollow tube, so it is assumed that tube 260 would similarly be hollow, therefore having an interior cavity), the main body including a central longitudinal axis (see annotated Mannanal Fig. 5A below); a threaded rod (Mannanal paragraph 0045, lines 13-14) at least partially positioned within the interior cavity of the main body (Mannanal paragraph 0045, lines 18-20); an actuator (Mannanal Fig. 5A, actuation mechanism 220) operatively coupled to the threaded rod (see Mannanal Fig. 4, see how actuation mechanism is coupled to threaded rod) so that, in use, rotation of the actuator causes the threaded rod to rotate (Mannanal paragraph 0014 discloses the actuation mechanism is rotatably fixed to rod); a first fixed arm immovably coupled to the main body (Mannanal Fig. 5A, strut attachment member 310); and a second movable arm (Mannanal Fig. 5A, strut attachment member 370); wherein each of the first fixed arm and the second movable arm include a ring having an opening (Mannanal Fig. 7 shows coupling portion 330 of attachment member 310 having longitudinal bore 332; similarly,  Mannanal Fig. 6A shows coupling portion 390 of attachment member 370 having an opening), and an arm extending laterally from the ring (Mannanal Fig. 7 shows intermediate portion 320 extending from ring of attachment member 310; similarly, Mannanal Fig. 6A shows intermediate portion 380 extending from ring of attachment member 370), the ring being positioned about the main body (see previously mentioned ring of attachment member 310 is indirectly positioned about the main body via threaded rod, which is what attaches member 310 to main body; similarly, in Mannanal Fig. 5A, see how previously  mentioned ring of attachment member 370 is positioned about the main body), the main body passing through the opening (in Mannanal Fig. 5A, see how tube 260 passes through previously mentioned ring of attachment member 370) the arm extending laterally from the ring so that the arm is perpendicular to the central longitudinal axis (in annotated Mannanal Fig. 5A below, see how previously mentioned intermediate portions extend perpendicular to longitudinal axis), the arm including a planar
surface (see annotated Mannanal Fig. 5A below). 


    PNG
    media_image1.png
    664
    511
    media_image1.png
    Greyscale

	Mannanal discloses the actuator (Mannanal Fig. 5A actuation mechanism 220) is located between the first (Mannanal Fig. 5A, strut attachment member 310) and second arms (Mannanal Fig. 5A, strut attachment member 370) and directly adjacent the first arm (see Mannanal Fig. 5A how actuation mechanism 220 is directly adjacent strut 310) and located near ring (Mannanal Fig. 4 ring 20), the first arm being at a terminal end of the main body (see Mannanal Fig. 4 how strut 310 is located at terminal end of body), but Mannanal does not disclose the second movable arm is arranged and configured to contact the first fixed arm.
	Bechtel discloses a first fixed arm (Bechtel Fig. 7 sleeve 200); a second movable arm (Bechtel Fig. 7 sleeve 200) that is movable via actuator (Bechtel Fig. 7 wing nut 220; Bechtel par. 0030 discloses wing nut 220 linear drive 215, which is considered threaded rod 250, as disclosed in Bechtel par. 0028) and is arranged and configured to move relative to the first fixed arm between a maximum length position and a minimum length position (Bechtel paragraph 0038, lines 4-10), in the minimum length position, the second movable arm is arranged and configured to contact the first fixed arm (Bechtel par. 0021 discloses some embodiments have a closed position in which sleeves 200 are directly next to one another; in Fig. 6, it can be assumed that, because threaded rod 250 spans directly adjacent to sleeve 200, it would be possible for both sleeves to contact). Bechtel shows the actuator (Bechtel Fig. 7 wing nut 220) located directly adjacent a first ring (Bechtel Fig. 7 base 310) such that the actuator is at a terminal end of the main body (see Bechtel Figs. 6 and 7, wing nut 220 is at terminal end).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to relocate the first ring and actuator of Mannanal such that the actuator is at a terminal end of the main body and the first ring adjacent the actuator in view of Bechtel, as this provides a known alternative location for an actuator to rotate threaded rod and, therefore, increase or decrease the distance between the two arms. As a result, with the actuator at a terminal end, it would make actuating the actuator (either by hand or tool) easier because of the lessened chance of interference from the ring. Additionally, this modification would allow the previously mentioned planar surfaces of Mannanal struts 310 and 370 to contact one another by simply removing movable pin 396, found in Mannanal Fig. 6B, and sliding strut 370 toward modified strut 310.
	Regarding claim 18, Mannanal, as modified, discloses the main body includes an end component (see annotated Mannanal Fig. 5A below), a first body component (see annotated Mannanal Fig. 5A below), and a second body component (see annotated Mannanal Fig. 5A below), the first and second body components coupled to and extending from the end component (in Mannanal Fig. 5A, first body component is directly extending from end component, therefore second body component is simultaneously coupled to end component by being coupled to first body component), the first and second body components being spaced apart such that a gap is formed on either side of the second body component adjacent to the first body component (see annotated Mannanal Fig. 5A below).

    PNG
    media_image5.png
    721
    601
    media_image5.png
    Greyscale

	Regarding claim 19, Mannanal, as modified, discloses the first fixed arm (Mannanal Fig. 5A strut 310) and the second movable arm (Mannanal Fig. 5A strut 370) include a first coupling component (see Mannanal Fig. 6A for strut 370 (coupling portion 390) and Mannanal Fig. 7 for strut 310 (coupling portion 330)), a second coupling component (see Mannanal Fig. 6A for strut 370 (movable pin 396) and Mannanal par. 0051 for strut 310 which discloses a post 222 couples coupling portion 330 to strut), a first gap positioned between the first and second coupling components (see Mannanal Fig. 6A for strut 370 (aperture 397) and Mannanal Fig. 7 for strut 310 (bore 332)); and a second gap (see Mannanal Fig. 6A for strut 370 (see how pin 396 passes through a gap to couple with coupling portion 390) and Mannanal Fig. 7 for strut 310 (bore 332)); wherein the first gap is arranged and configured to enable the first body component to pass therethrough (in Mannanal Fig. 5A, see how aperture 397 allows body to pass through coupling portion 397) and the second gap is arranged and configured to enable the second body component to pass therethrough (Mannanal par. 0051 discloses a post passes through bore 332) so that when the first fixed arm and the second movable arm are coupled to the main body, the first coupling component is arranged and configured to be positioned about an outer surface of the main body (Fig. 5A shows coupling portion 390 positioned about an outer surface of the main body) and the second coupling component is arranged and configured to be positioned within the interior cavity of the main body (Mannanal par. 0050 discloses movable pin 396 can be moved within feature 264A, which is show to be an aperture, and therefore would be positioned within the cavity of the main body).	
	Regarding claim 20, Mannanal, as modified, discloses that the first fixed arm is immovably coupled adjacent to a first end of the main body (in modified Mannanal, strut 310 would be positioned adjacent end component of main body) and the actuator is positioned adjacent to a second end (in modified Mannanal, actuation mechanism 220 would be positioned on terminal end of main body).

	Regarding claim 21, Mannanal, as modified, discloses the threaded rod includes a first end (see annotated Mannanal Fig. 2C below; although this figure pertains to another embodiment, it is understood that threaded rod 150 is similar to threaded rod 250) and a second end (see Mannanal Fig. 2C collar 154; although this is referencing threaded rod 150, it is assumed that threaded rod 250 found in Mannanal Fig. 4 similarly has collar 154), the actuator is coupled to the first end of the threaded rod (see Fig. 2C how actuation mechanism 120 is coupled to first end of threaded rod; although this figure pertains to another embodiment, it is understood that this coupling is similar between actuation mechanism 220 and threaded rod 250), the threaded rod includes a base portion formed at the second end thereof (Mannanal Fig. 2B shows collar 154; although this pertains to another embodiment, it is understood that this collar is similar on rod 250), the base portion being positioned adjacent to a first end of the main body when the threaded rod is positioned within the interior cavity of the main body (Mannanal Fig. 4).

    PNG
    media_image2.png
    807
    510
    media_image2.png
    Greyscale

	Regarding claim 22, Mannanal, as modified, discloses the first end of the threaded rod opposite to the base portion is arranged and configured to extend beyond a second end of the main body when the base portion is adjacent to the first end of the main body (in Mannanal Fig. 4, see how threaded rod of strut 200a is extended), the actuator being arranged and configured to threadably engage the first end of the threaded rod extending beyond the second end of the main body (see annotated Mannanal Fig. 4 below).

    PNG
    media_image3.png
    455
    568
    media_image3.png
    Greyscale


6.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being anticipated by Mannanal (US Patent Application Publication 20180214181A1) and Bechtel (US Patent Application Publication 20190231394A1), as applied to claim 1 above, and further in view of Ross et al. (US Patent Application Publication 20130123784).
	Regarding claim 7, Mannanal, as modified, discloses the invention as discussed above in claim 1. 	However, Mannanal does not disclose a single measurement scale positioned on an outer surface of the main body along a length of the main body, the measurement scale being arranged and configured to measure a distance between the first fixed arm and the second movable arm.
	Ross teaches a single measurement scale (Ross paragraph 0051, lines 1-2) positioned on an outer
surface of the main body along the length of the main body (Ross Fig. 6, graduation marks 74), the
measurement scale being arranged and configured to measure a distance (Ross paragraph 0051 lines 3-5) between the first fixed arm (Ross Fig. 7, first articulatable joint 12) and the second movable arm (Ross Fig. 7, second articulatable joint 30). Ross teaches that the graduation marks indicate the lengths of the
external fixation rod as a relative value, rather than the distance from some predetermined specific
length (Ross paragraph 0052, lines 1-3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an outer surface of Bechtel to incorporate the teachings of Ross by providing a single measurement scale positioned on the main body configured to measure a distance between the first and second arms. This would indicate the distance between the first and second arms as a relative value rather than the distance from a predetermined length, as recognized by Ross.
	Regarding claim 8, Mannanal, as modified, discloses that the second movable arm includes a window arranged and configured to display the measurement scale so that, in use, a user can view the measurement scale when the second movable arm is positioned over the measurement scale (Mannanal  Fig. 6A shows gaps on both the top and bottom of coupling portion 390, which can be seen in use in Mannanal Fig. 5B).
7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mannanal (US Patent Application Publication 20180214181A1) and Bechtel (US Patent Application Publication 20190231394A1), as applied to claim 1, and further in view of Marino et al. (US Patent Application Publication 20100137875 A1).
	Regarding claim 11, Mannanal, as modified, discloses the invention as discussed above in claim 1. However, Mannanal fails to disclose that the main body includes first and second elongated slots extending along a longitudinal length thereof, the first and second elongated slots being arranged and configured to enable portions of the first fixed arm and the second movable arm to pass through the main body.
	Marino discloses first and second elongated slots (Marino Fig. 2B splines 217) extending along a 
longitudinal length thereof, the first and second elongated slots being arranged and configured to
enable portions of the first fixed arm and the second movable arm to pass through the main body
(Marino paragraph 34, lines 3-7). Marino teaches this would facilitate a secure mating between the body and the arms (Marino paragraph 0034, lines 1-3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mannanal to incorporate the teachings of Marino by providing slots (splines) extending along a longitudinal length of the main body to enable portions of the arms to pass through, as this would allow the arms to be more stable in their mating with the body, as taught by Marino (Marino paragraph 0034).
8.	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mannanal (US Patent Application Publication 20180214181A1) and Bechtel (US Patent Application Publication 20190231394A1), as applied to claim 1 above, and further in view of Murray et al. (US Patent Application Publication 20140276817A1).
	Regarding claim 14, Mannanal, as modified, discloses the invention as discussed above in claim 1.
	However, Mannanal fails to disclose a locking mechanism operatively associated with the actuator, the locking mechanism being arranged and configured to prevent rotation of the actuator and hence the threaded rod, thereby preventing movement of the second movable arm relative to the first fixed arm. 
	Murray teaches a locking mechanism (Fig. 5A, locking mechanism 104) operatively associated with the actuator (Fig. 5A actuator 32 and gripping member 100), the locking mechanism being arranged and configured to prevent rotation of the actuator (paragraph 0068, lines 1-6) and hence the threaded rod (Fig. 5A, threaded rod 60), thereby preventing movement of the second movable arm relative to the first fixed arm (paragraph 0075, lines 9-13). Murray teaches that the locking mechanism would allow the
gripping mechanism and actuator to be easily locked with respect to the sleeve (paragraph 0068, lines 6-
11). 	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator of Mannanal to incorporate the teachings of Murray by providing a locking mechanism operatively associated with the actuator. This would allow the actuator to have both locked and unlocked positions relative to the threaded rod and therefore, the sleeve, as recognized by Murray.
	Regarding claim 15, Mannanal, as modified, discloses the locking mechanism (Murray Fig. 5A locking mechanism 104) is movably positioned between a first locked position and a second unlocked position, wherein, in the first locked position, the actuator is prohibited from rotating relative to the main body, and, in the second unlocked position, the actuator is freely rotatable relative to the main body (Murray paragraph 0075, lines 7-14). 
	Regarding claim 16, Mannanal, as modified, discloses the locking mechanism (Murray Fig. 5A locking mechanism 104) includes a pivotable lever arm (Murray Fig. 5C lever 106 and pivot axis 178), the pivotable lever arm being arranged and configured to be positioned within a cavity formed in the actuator (Murray Fig. 5C locking mechanism 104 shown positioned within cavity of actuator 32), in use, in the first locked position the lever arm is arranged and configured to prevent rotation of the actuator relative to the main body and in the second unlocked position, the lever arm is arranged and configured to enable the actuator to freely rotate (Murray paragraph 0076).

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLIE DANIELLE CLINE whose telephone number is (571)272-5795. The examiner can normally be reached M-F 8a-5p.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLIE D CLINE/Examiner, Art Unit 3773                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773